Kupferman, J. P., dissents in part in a memorandum as follows:
I would affirm. However, in my view of the situation, I concur in the denial of the preliminary injunction as academic. I believe there was sufficient proof of bona fide leases regarding the tenancies in question. Moreover the tenants’ association is satisfied with the agreement that has been made, and the only point at issue is the question of the rights of the senior citizens to make their election. *559In view of the fact that the order at Special Term appealed from provides direction that the respondent Attorney-General “issue a letter accepting for filing the Plan to Convert to Cooperative Ownership Premises * * * within five days of service of Notice of Entry of this Order and Judgment”, the time for the running of the period during which the senior citizens can make their election is thereby extended, and, therefore, all interested parties are properly accommodated. Accordingly, there is no need for the technical interpretation which the majority memorandum presents.